ADAMS, District Judge
(orally). There is no controversy but what the application for transfer of this case to this court was made later than the time when, under the removal act, it should have been made. But for the reasons stated in the case of Crown Point Min. Co. v. Ontario Silver-Min. Co., 74 Fed. 419, I hold that such fact presents no legal objection to the transfer of this case to this court, under the enabling act of congress and the constitution of Utah. The motion to remand is therefore denied.